Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
  REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9, 10, 12, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The above claims have issues under improper antecedent basis.
	The recited “selected from” of claims 1 and 3 is improper Markush language.  A proper Markush language should be “selected from the group consisting of” as recited in claim 17.
The recited “a radical initiator” and “an activator” of claims 9, 10 and 14 should be “the radical initiator” and “the activator” as recited in claims 5 and 6.
the reactive adhesive film”.  Also, the recited “a reactive adhesive film system” in line 3 of claim 12 should be “the reactive adhesive film system”.  
Claim 13 refers to claim 1, but it recites “(a) a polymeric film-forming matrix” in line 13 and it should be “(a) the polymeric film-forming matrix”.  The same reason would be applied to the ingredients “(b)” and “(c)”.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 12, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herr et al. (US 2013/0233485 A1).
Herr et al. teach a reactive PSA film coated on silicone release liner obtained by the instant method of claim 13 in [0038-0041].  Table 1 of [0038] further teaches a 
Further as to claim 4, various polymers taught in [0024] of Herr et al. would meet the claim 4.  The recited activator of claim 6 would be optional when combined with claim 1.  As to claim 12, an adhesively bonded tin coated copper foil taught in [0043-0045] would meet the claims 12, 15 and 20.
Further as to claims 15 and 20, components of a first reactive adhesive film and of a second reactive adhesive film can be same except an initiator and an activator, but a cured/polymerized adhesive film would be expected to have same chemical structure (i.e., cured/polymerized urethane acrylate oligomer in the presence of the epoxy, carboxylic acid functional acrylic polymer) regardless of a single film or two films utilized.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Herr et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the instant invention lacks novelty.

s 1, 4-7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0313071.
EP teaches a reactive PSA film coated on a polyethylene terephthalate film obtained by the instant method of claim 13 in example 6 in which 60 parts of acrylic rubber (i.e., the instant polymeric film-forming matrix (a)), 20 parts of urethane acrylate oligomer (i.e., the instant nitrogen-containing oligomeric compound having carbon-carbon double bond(s) (b)) and 3 parts of tert.-butyl perbenzoate (i.e., the instant initiator (c)) is further taught.  EP further teaches other peroxide at page 4, lines 24-32.
Thus, the instant invention lacks novelty.

Claims 1, 3, 4, 7, 12, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al. (US 2015/024218 A1 A1).
Koga et al. teach an adhesive sheet or film useful for bonding optical components comprising 100 parts by mass of a urethane (meth)acrylate oligomer ((i.e., the instant nitrogen-containing oligomeric compound having carbon-carbon double bond(s) (b)), 3 to 70 parts by mass of a phenoxy resin (i.e., the instant polymeric film-forming matrix (a)), 0.1 to 10 parts by mass of a photopolymerzation initiator (i.e., the instant initiator (c)) and 1 to 50 parts by mass of a (meth)acrylate monomer ((i.e., the instant compound of claim 3) in abstract and examples.
Koga et al. teach a method of obtaining the adhesive sheet or film on polyethylene terephthalate film by coating a solvent diluted composition on the film and drying thereafter in [0047] which would meet claim 13.  Koga et al. teach bonding substrates in [0051-0054].
In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  
An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the instant invention lacks novelty.

Claims 1, 3-7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0313071.
The instant claims 3 and 18 further recite other limitations over EP.
EP further teaches various reactive components such as (meth)acrylate monomers and up to 80 wt.% thereof at page 4, lines 8-13.  Claim 1 of EP further recites at least one reactive compound and thus utilization of two or more would be obvious.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the (meth)acrylate monomers and up to 80 wt.% thereof on the example 6 of EP since EP teaches such modifications absent showing otherwise.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further as to amounts of claim 18: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/202402 (A1) and equivalent US 2016/0108287 A1 to Schumann et al. is used as English translation of WO in view of GB 1,077,083 and Traynor et al. (US 4,726,982).
Schumann et al. teach the instant invention except the recited (b) at least one reactive monomer of reactive resin comprising a nitrogen.
Schumann et al. teach a reactive adhesive film comprising (a) polymeric film-forming matrix, (b) at least one reactive monomer of reactive resin and (c) a reagent selected from the group consisting of a radical initiator and an activator, and a reactive 2-component adhesive film system for bonding various materials in abstract.
Schumann et al. teach the instant polymeric film-forming matrix and amounts thereof in [0023-0030] and the instant radical initiator and activator and amounts thereof in [0041-0051].
   Schumann et al. teach that the two reactive adhesive films (A) and (B) are each present alternatively in [0070] meeting the instant claim 10.  Schumann et al. teach a bonded composite in [0021] meeting the instant claims 12, 15 and 20.  Schumann et al. teach a fist adhesive film (A) and a second adhesive film (B) comprising the instant components except the recited (b) at least one reactive monomer of reactive resin comprising a nitrogen and amounts thereof in [0056-0068]
The instant invention further recites at least one reactive monomer of reactive resin comprising a nitrogen such as N-vinyl-2-pyrrolidone and N-vinyl-carprolactam recited in claim 16 over (meth)acrylic acids, (meth)acrylate and vinyl compounds taught in [0032] of Schumann et al.
GB teaches polymerizable compositions for bonding articles and other purposes.  GB teaches that any components A may be used with any component B at page 4, line 94 to page 6, line 28.  Example 1 teaches the component A comprising poly(methyl methacrylate), methyl acrylate and hydroperoxide and the component B comprising poly(methyl methacrylate), methyl acrylate and sulfur dioxide.  GB teaches various monomers such as (meth)acrylic acid, (meth)acrylate and N-vinyl lactams at page 2, lines 30-32 and 55.  
Traynor et al. teaches N-vinyl-2-pyrrolidone and N-vinyl-carprolactam as N-vinyl lactams at col. 3, lines 19-20.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known monomers used for the adhesive  N-vinyl lactams taught by GB in Schumann et al. as the vinyl compounds and the N-vinyl lactams would encompass the N-vinyl-2-pyrrolidone and N-vinyl-carprolactam as taught by Traynor et al. and since GB teaches and equates various monomers taught in [0032] of Schumann et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-4, 7, 12, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,957,156).
Kim et al. teach a reactive adhesive comprising a urethane (meth)acrylate copolymer (i.e., the instant polymeric film-forming matrix (a)), a reactive monomer and an initiator and bonded articles in abstract and at col. 1, lines 9-26.  Kim et al. teach a PET release film coated with the reactive adhesive at bottom of col. 11 and the coated PET release film before curing would meet the recited reactive adhesive film.
The instant invention further recites a nitrogen-containing vinyl compound over Kim et al.
Kim et al. teach that the reactive monomer includes acrylic monomer having a C4 to C6 heteroalicyclic ring including nitrogen in an amount of 5-45 wt.% at col. 6, lines 39-50 and in claim 8.   The acrylic monomer comprises the vinyl group (i.e., CH2=CHR) (see col. 7, lines 54-56) and thus the reactive monomer includes acrylic monomer at least one at col. 6, line 39 and thus utilization of two reactive monomers such as acrylic monomer having a C4 toC6 heteroalicyclic ring including nitrogen and (meth)acrylic acid taught at col. 7, line 44 would be obvious.
 Kim et al. also teach an amount of the initiator being 1-20 wt% at col. 8, lines 21-22 and thus a combination of the amounts of the reactive monomer and the initiator would meet claim 18.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amounts of acrylic monomer having a C4 toC6 heteroalicyclic ring including nitrogen with or without (meth)acrylic acid and the initiator in Kim et al. since Kim et al. teach such modifications absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
As to claims 15 and 20, components of a first reactive adhesive film and of a second reactive adhesive film can be same except an initiator and an activator, but a cured/polymerized adhesive film would be expected to have same chemical structure (i.e., cured/polymerized reactive monomer in the presence of the urethane (meth)acrylate copolymer regardless of a single film or two films utilized.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Kim et al.  See In re Best, Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





THY/Feb. 17, 2022                                                      /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762